Case: 19-50625     Document: 00515716454         Page: 1     Date Filed: 01/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 22, 2021
                                  No. 19-50625                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Hernandez-Carrillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:18-CR-2957-1


   Before Owen, Chief Judge, and Ho and Engelhardt, Circuit Judges.
   Per Curiam:*
          Fernando Hernandez-Carrillo appeals his 96-month, below-
   guidelines range sentence for conspiracy to import 500 grams or more of
   methamphetamine, conspiracy to possess with intent to distribute 500 grams
   or more of methamphetamine, and possession with intent to distribute 500


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50625       Document: 00515716454          Page: 2   Date Filed: 01/22/2021




                                     No. 19-50625


   grams or more of methamphetamine. Hernandez-Carrillo contends that the
   district court erred by (1) denying him a downward adjustment based on his
   minor role in the offense and (2) imposing special conditions of supervised
   release requiring him to attend and complete parenting classes, perform 200
   hours of community service, and undergo cognitive behavioral treatment in
   the event he is allowed to remain in the United States.
            We affirm the denial of a minor role reduction. See generally U.S.S.G.
   § 3B1.2. In the district court, Hernandez-Carrillo failed to establish the
   culpability of the average participant in the drug conspiracy, let alone that he
   was substantially less culpable than that participant insofar as he helped to
   secure the participation of an undercover agent in the drug conspiracy and
   instructed the agent as to how the liquid methamphetamine would be
   concealed during transport in order to prevent its detection by law
   enforcement. See United States v. Castro, 843 F.3d 608, 613 (5th Cir. 2016).
   The court’s finding, based on all the facts and extensive arguments before it,
   that Hernandez-Castillo did not warrant a minor role adjustment was not
   clearly erroneous. See United States v. Villanueva, 408 F.3d 193, 204 (5th Cir.
   2005).
            Hernandez-Carrillo’s challenge to the special supervised release
   conditions is not ripe for review. See United States v. Carmichael, 343 F.3d
   756, 761 (5th Cir. 2003). Because Hernandez-Carrillo is not a citizen and at
   least one of his convictions is for an aggravated felony, he is subject to both
   mandatory removal from and future inadmissibility to the United States. See
   8 U.S.C. § 1227(a)(2)(A)(iii); Barton v. Barr, 140 S. Ct. 1442, 1453 (2020);
   Lee v. United States, 137 S. Ct. 1958, 1963 (2017). In addition, he will be
   subject to an immigration detainer, pending removal proceedings, upon his
   release from prison. See 8 U.S.C. § 1226(c)(1)(B). As a result, whether he
   will remain in the United States free of custody long enough to trigger the
   challenged special supervised release conditions is, at best, a matter of



                                          2
Case: 19-50625      Document: 00515716454          Page: 3    Date Filed: 01/22/2021




                                    No. 19-50625


   conjecture. See United States v. Magana, 837 F.3d 457, 459 (5th Cir. 2016).
   We therefore lack jurisdiction to consider this issue. See id.
          The judgment is AFFIRMED IN PART, and the appeal is
   DISMISSED IN PART for lack of jurisdiction.




                                          3